Dear Mr. Burson:
You have requested the opinion of this office regarding the application of R.S. 39:1214 through 39:1217 and 39:1220, which provisions are contained in this state's Local Depositories Law, to a number of local service districts, including a waterworks district, various fire protection districts, various drainage districts and gravity drainage districts. The list of entities you submitted for our opinion also included the St. Landry Parish Tourist Commission, the 27th Judicial District Judicial Expense Fund, the St. Landry Parish Indigent Defender Board, the St. Landry Parish Assessor, the St. Landry Parish Sheriff, the Opelousas City Court, the Opelousas City Marshall and the Opelousas-Eunice Public Library.
You have submitted four questions regarding the entities you have named: Do these entities have to invite bids for a fiscal agency contract from all banks in the parish? Does the notice have to be published and at least three times? Are there any alternatives to the above? Do the entities have to allocate their funds to each qualifying bank within the area?
In accordance with R.S. 39:1211, "local depositing authorities" includes all parishes, municipalities, boards, commissions, sheriffs and tax collectors, judges, clerks of court, and any other public bodies or officers of any parish, municipality, or township. However, R.S. 39:1217.1 (copy enclosed) provides that any depositing authority located in a parish or municipality with a population of less than one hundred thousand shall "generally be exempt from the provisions of R.S. 39:1211 through 1242". Apparently, R.S. 39:1271.1 [39:1217.1] only requires such local depositing authorities to "satisfy the security requirements of those Sections and of any other applicable state or federal laws or regulations", and with its own provisions regarding interest bearing accounts.
We have been advised by the Division of Administration's Fiscal Planning and Policy Office that according to the 1990 Census the Parish of St. Landry has a population of 80,331. We assume that all of the entities referred to in your correspondence are located within St. Landry Parish. As such, it is our opinion that the entities and officials you have named are subject to the requirements of Article 39:1217.1 of the Local Depositories Law, however, those entities are exempt from both the requirement of inviting bids for fiscal agency contracts and the requirement of allocating their funds among qualifying banks.
If this office can be of further assistance, please do not hesitate to contact us.
Sincerely,
                                 RICHARD P. IEYOUB Attorney General
                                 BY: __________________________ JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav